Case 1:18-cv-12400-GBD Document 56 Filed 03/08/19 Page 1 of 2
         Case 1:18-cv-12400-GBD Document 56 Filed 03/08/19 Page 2 of 2



Dated: New York, New York
       March 8, 2019
                                      Respectfully submitted,

                                      DAVIS WRIGHT TREMAINE LLP

                                      By: /s/ Elizabeth A. McNamara
                                      Elizabeth A. McNamara
                                      Rachel F. Strom
                                      Jamie S. Raghu
                                      1251 Avenue of the Americas, 21st Floor
                                      New York, New York 10020
                                      Phone (212) 489-8230
                                      Fax (212) 489-8340
                                      Email: lizmcnamara@dwt.com
                                               rachelstrom@dwt.com
                                               jamieraghu@dwt.com


                                          Attorneys for Defendants Andrew Ross Sorkin,
                                          Brian Koppelman, David Levien, David Nevins,
                                          TBTF Productions Inc., Showtime Networks Inc.,
                                          and CBS Corporation


TO:

Rosanne Elena Felicello
Michael James Maloney
Zofia Rubens
Eric Steven Small
CKR Law LLP
1330 Avenue of the Americas, 14th Floor
New York, NY 10019
212-259-7300
Fax: 212-259-8200
Email: Rfelicello@ckrlaw.com
        mmaloney@ckrlaw.com
        zrubens@ckrlaw.com
        esmall@ckrlaw.com

Attorneys for Plaintiffs




                                            2
